DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments in the Amendment filed January 25, 2021, (herein “Amendment”), with respect to the objections to claims 16-17, 7, 14, and 21 have been fully considered and are persuasive.  The objections to claims 16-17, 7, 14, and 21 have been withdrawn.
Applicant’s arguments and amendments in the Amendment, with respect to the interpretation of claims 15-18 and 20-21 under 35 U.S.C. 112(f) have been fully considered and are persuasive. Claims 15-19 and 21 are no longer subject to interpretation under 35 U.S.C. 112(f), or otherwise known as a “means plus function” interpretation.
Applicant's arguments and amendments filed in the Amendment regarding the rejection of claims 1-21 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
On page 12 of the Amendment, Applicant sets forth that primary reference Elson teaches away from the claimed invention. Applicant states that Elson teaches away from a “turn taking” system. However, first, the claims do not recite “turn taking” and so there is no reliance upon either Elson or any other reference of record to modify Elson to include turn taking. Second, it is noted that even if the claims did recite “turn taking,” 
Therefore, even though teaching away is not a consideration in the obviousness determination of the independent claims (since they do not recite “turn-taking”), even if the claims did recite “turn-taking”, it still would not be teaching away to modify Elson because the dialog management system of Elson has turn-taking aspects/functionality disclosed. And in any event, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments,” (see MPEP 2123).
Next, on page 13 of the Amendment, Applicant sets forth that Elson does not disclose or suggest the claimed “receiving, at a server, a request from a device for a response,” or “identifying, by the server, the response,” or “sending, the response, the 
However, Elson at least teaches “receiving, at a server, a request from a device for a response” in that server predicted responses are requested by the dialog host 120, and the backend server generates the responses per the request, then forwards them to the dialog host for management/pruning/confidence scoring.
As for the newly amended “identifying, by the server, the response,” given that the backend request of Elson provides a response, the response is also identified by the server (backend) disclosed in Elson. As for the identifying being by the server, the response from a dialogue tree, it is noted that Elson already teaches the identifying the response from a dialogue tree, as already stated in the record. Additionally, Elson teaches in para. [0039] that functions of the dialog mixer 130 and dialog host 120 can be moved in contemplated embodiments/implementations onto the server. Therefore in a contemplated modification to the main embodiment of Elson, Elson does provide teachings of the newly claimed “identifying, by the server, the response.”
As for the newly amended “sending, the response, the local predicted dialogue path, the local predicted responses, to the device,” while Elson does teach that a backend response is provided by the server (thus sending the response at least), and that the dialog host which is part of the client device receives candidate responses and their respective paths including a candidate that is triggered, then Elson does teach at least the claimed sending the response, the local predicted dialogue path, the local predicted responses, to the device.
Finally, regarding Applicant’s arguments on the bottom of page 13 to page 14 that Elson does not teach that the preemptively generating, by the server for the device, the claimed local predicted dialogue path, local predicted responses, and a local dialog manager again it is noted that Elson teaches in para. [0039] that functions of the dialog mixer 130 and dialog host 120 can be moved in contemplated embodiments/implementations onto the server. Therefore in a contemplated modification to the main embodiment of Elson, Elson does provide teachings of the newly claimed “preemptively generating, by the server for the device, the claimed local predicted dialogue path, local predicted responses, and a local dialog manager.”
Therefore, while all of Applicant’s arguments and amendments have been fully considered, they are not persuasive, and the claim rejections under 35 U.S.C. 103 in view of Elson and Anand is maintained in this Final Action.

Claim Objections
Claim 15 and therefore claims 16-19 and 21 which depend therefrom are objected to because of the following informalities:  claim 15 recites “a processor” multiple times, which would be better recited with “one or more processors” for the first recitation, and then “the one or more processors” for subsequent recitations.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al., (US 2018/0232436 A1, herein “Elson”) further in view of Anand et al., (US 2014/0006319).
Regarding claim 1, Elson teaches a method implemented on at least one machine including at least one processor, memory, and communication platform Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], method of the dialog management system including a computing device including one or more processors and one or more computer memories, and where the dialog management system includes the ability for a client device to communicate via network 140 to a server 210):
receiving, at a server, a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) answering an utterance of a user (Elson fig. 3, paras. [0042]-[0043] and [0050], a system response candidate is accepted when it is triggered by new input such as speech captured from the user (utterance), and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests);
identifying, by the server (Elson para. [0039], some implementations have dialog mixer 130 and dialog host 120 on the server), the response from a dialogue tree based Elson figs. 3, 4, paras. [0042], [0061] and [0050], dialog beam tree comprised of paths and dialog states determined by triggering events, where a triggering event includes receipt of new input (information related to the current state) from a real-time dialogue, and where a response to the user is selected (identified) from response candidates associated with an accepted dialog state);
preemptively generating (Elson paras. [0048]-[0050], [0056], [0061], before a response is performed, various information regarding the user input is determined so that response candidates are formed and a candidate that meets or exceeds a required confidence score (for how certain the system is that the candidate is appropriate at that time)), by the server for the device (Elson para. [0039], some implementations have dialog mixer 130 and dialog host 120 on the server):
	a local predicted dialogue path based on at least one of the response, the dialogue tree, and the information related to the current state of the dialogue (Elson para. [0061], dialog beam tree including paths formed of dialog states is generated via triggering events, where the triggering events occur before a response is given), and 
local predicted responses based on the preemptively generated predicted dialogue path (Elson figs. 3-4, paras. [0043], [0055] (table 3 illustrating relationship between paths, candidate responses, dialog state etc), [0061], dialog states, which are associated with candidate responses, are part of a respective path); 
Elson paras. [0021] and [0028] and [0032], the dialog host which receives input from and provides output to the user in the form of dialog (the local dialogue manager); and
sending the response, the local predicted dialogue path, the local predicted responses to the device (Elson fig. 2, paras. [0049]-[0051], dialog host (part of client device 205, thus being on the device, or in the alternate, where para.  [0039] teaches that some implementations have dialog mixer 130 and dialog host 120 on the server, thus sending of a response to be output to the user to the dialog input/output device 110) keeps track of candidate list by receiving (thus sent to the dialog host) candidate responses (the local predicted responses), and their respective paths, as well as receiving a candidate that will be triggered (the response that is actually performed for the user from the candidate responses)).
While Elson sets forth alternative implementations of the dialog host 120 and dialog mixer 130 being on a server, this is not the detailed embodiment in Elson that is disclosed and relied upon above. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main embodiment of Elson to have its dialog host 120 and dialog mixer 130 on the server as set forth in para. [0039] of Elson at least because doing so would be a mere matter of design choice – considering what computing components in a system will offer the best efficiency for processing throughput given communication networking speeds and connections. Indeed, even Anand mentions that limited network connectivity for a user device is a contemplated factor in the design of such dialog systems (see Anand para. [0030]). Where the claimed differences involved to the 
Further, while Elson does teach a local dialogue manager, Elson does not explicitly teach that it is “preemptively generating a local dialogue manager based on the local predicted dialogue path and the local predicted responses.”
Elson further does not explicitly teach sending the local dialogue manager to the device.
Still further, while Elson does teach that the client device controls the dialogue using local resources, Elson does not explicitly teach that in the alternative implementations where the dialog host 120 and dialog mixer 130 are part of a server, that the device still “controls” the dialog. Therefore, Elson does not explicitly teach so that the device is to control the dialogue using the local dialogue manager based on the local predicted dialogue path and the local predicted responses.
Anand teaches preemptively generating a local dialogue manager based on the local predicted dialogue path and the local predicted responses (Anand fig. 4, paras. [0031]-[0034], dialogs are stored in a dialog repository on the dialog manager and are created (generating) both at build time (preemptively) as well as in runtime, allowing for the dialogs (local dialogue manager) to be continuously created and revised while they are being used by multiple users, where para. [0022] teaches the dialogs are an acyclic graph structure with nodes representing turns in a conversation and being connected by edges which represent actions taken in response (local predicted responses) to inputted data from a user, thus the set of edges and nodes forming paths).
Anand further teaches sending the local dialogue manager to the device (Anand fig. 4, para. [0031], dialogs and parameters for dialog question selection policies may be downloaded from a dialog repository on a server (master) to a local instance dialog manger (device)), so that the device is to control the dialogue using the dialogue manager based on the local predicted dialogue path and the local predicted responses (Anand paras. [0020], [0031]-[0033], fig. 4, local instance of the dialog manager 404 downloads the dialogs (predicted dialogue path and predicted responses – see para. [0020], dialog is a directed acyclic graph (paths), with node representing turns (responses) in a conversation), and implements them into the local instance of the dialog manager (thus local predicted dialogue path and predicted responses) which manages question and answer sessions (dialog)).
Therefore, taking the teachings of Elson and Anand together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time dialog management system and methods of Elson with the local dialog manager generation as disclosed in the cited portions above of Anand at least because doing so would shorten the length of a dialog to reach a resolution of an issue involved in a dialog (see Anand para. [0017]).
Regarding claims 2, 9 and 16, Elson teaches wherein the information related to the current state of the dialogue includes at least one of content of an utterance of the user, an observation of the dialogue surrounding, and a characterization of the Elson para. [0042], triggering event including new input 315 as speech captures from the user (content of an utterance of the user)).
Regarding claims 4, 11 and 18, Elson teaches wherein the device was previously deployed with a previous local dialogue manager with an associated previous local predicted dialogue path (Elson paras. [0021] and [0028] and [0032], the dialog host which receives input from and provides output to the user in the form of dialog (previous local dialogue manager), uses the ranking engine to rank candidate responses from a trained model of previous responses, and uses a triggering engine to update states of the dialog (having an associated previous local predicted dialogue path), where fig. 4 and para. [0026] teach the dialogue being a path) and previous local predicted responses (Elson paras. [0026] and [0028]-[0029], ranking engine which ranks candidate responses, the candidate response being a dialog which is represented as a path, and where the ranking engine uses a trained ranking model based on responses of a user to candidates provided (previously) to the user (thus, previous local predicted responses)).
Regarding claims 5, 12 and 19, Elson teaches wherein the request is sent by the device when the previous local dialogue manager was not able to identify the response from the previous local predicted dialogue path and previous local predicted responses (Elson fig. 3, paras. [0048]-[0049], the system sends a backend request candidate if no system response candidate exceeds (thus not able to identify) a triggering threshold and where the tables (for example, table 3 in para. [0055]) illustrate the candidate responses (the previous local predicted responses) corresponding to (thus being from) a path (previous local predicted dialogue path)
Regarding claims 7, 14 and 21, Elson teaches wherein the preemptively generated local predicted dialogue path is used by the device to update the previous local predicted dialogue path (Elson para. [0061], triggering events cause the system to backtrack on dialog beam/tree and start a new path (preemptively generated local predicted dialogue path), thus the new path updating the dialog beam/tree and the path that is backtracked on); 
the preemptively generated local predicted responses are used by the device to update the previous local predicted responses (Elson paras. [0059]-[0061], a triggering event causes a previous candidate already in the candidate list (preemptively generated local predicted responses) to be updated by the response candidate of the triggering event such as the LocalB1 candidate/dialog state being updated by a backend request response to become LocalB3 candidate/dialog state); and 
the local dialogue manager is to be used by the device to replace the previous local dialogue manager (Elson paras. [0026] and [0061], the dialog host manages the list of candidate responses, where each candidate response is referred to as a dialog and a dialog is represented as a path in a dialog beam, the dialog beam is updated from a triggering event, thus when the dialog beam is updated including backtracking to start new paths, the dialog host (local dialogue manager) which operates based on the dialog beam is modified/replaced by the updated dialog beam), wherein the local dialogue manager is to be used by the device to drive the dialogue based on the local predicted dialogue path and local predicted responses (Elson para. [0060], dialog host triggers a candidate which then outputs a response, where paras. [0026]-[0027] and [0032] teach the dialog host manages the dialogs including receiving and processing input as well as outputting responses).
While Elson teaches the local dialogue manager, Elson does not explicitly teach that it is generated by the server.
Anand teaches the local dialogue manager generated by the server (Anand fig. 4, paras. [0031]-[0034], dialogs are stored in a dialog repository on the dialog manager and are created (generating) both at build time as well as in runtime, allowing for the dialogs (local dialogue manager) to be continuously created and revised while they are being used by multiple users but generated on a master server).
Therefore, taking the teachings of Elson and Anand together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time dialog management system and methods of Elson with the local dialog manager generation as disclosed in the cited portions above of Anand at least because doing so would shorten the length of a dialog to reach a resolution of an issue involved in a dialog (see Anand para. [0017]).
Regarding claim 8, Elson teaches machine readable and non-transitory medium having information recorded thereon for managing a user machine dialogue, wherein the information, when read by the machine, causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors): 
Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) answering an utterance of a user (Elson fig. 3, paras. [0042]-[0043] and [0050], a system response candidate is accepted when it is triggered by new input such as speech captured from the user (utterance), and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests); 
identifying, by the server (Elson para. [0039], some implementations have dialog mixer 130 and dialog host 120 on the server), the response from a dialogue tree based on the information related to the current state of the dialogue (Elson figs. 3, 4, paras. [0042], [0061] and [0050], dialog beam tree comprised of paths and dialog states determined by triggering events, where a triggering event includes receipt of new input (information related to the current state) from a real-time dialogue, and where a response to the user is selected (identified) from response candidates associated with an accepted dialog state); 
preemptively generating (Elson paras. [0048]-[0050], [0056], [0061], before a response is performed, various information regarding the user input is determined so that response candidates are formed and a candidate that meets or exceeds a required confidence score (for how certain the system is that the candidate is appropriate at that time)), by the server for the device (Elson para. [0039], some implementations have dialog mixer 130 and dialog host 120 on the server): 
a local predicted dialogue path based on at least one of the response, the dialogue tree, and the information related to the current state of the dialogue (Elson para. [0061], dialog beam tree including paths formed of dialog states is generated via triggering events, where the triggering events occur before a response is given), and 
local predicted responses based on the preemptively generated predicted dialogue path (Elson figs. 3-4, paras. [0043], [0055] (table 3 illustrating relationship between paths, candidate responses, dialog state etc), [0061], dialog states, which are associated with candidate responses, are part of a respective path), 
a local dialogue manager (Elson paras. [0021] and [0028] and [0032], the dialog host which receives input from and provides output to the user in the form of dialog (the local dialogue manager); and
sending the response, the local predicted dialogue path, the local predicted responses (Elson fig. 2, paras. [0049]-[0051], dialog host (part of client device 205, thus being on the device, or in the alternate, where para.  [0039] teaches that some implementations have dialog mixer 130 and dialog host 120 on the server, thus sending of a response to be output to the user to the dialog input/output device 110) keeps track of candidate list by receiving (thus sent to the dialog host) candidate responses (the local predicted responses), and their respective paths, as well as receiving a candidate that will be triggered (the response that is actually performed for the user from the candidate responses)).
While Elson sets forth alternative implementations of the dialog host 120 and dialog mixer 130 being on a server, this is not the detailed embodiment in Elson that is disclosed and relied upon above. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main embodiment of Elson to have its dialog host 120 and dialog mixer 130 on the server as set forth in para. [0039] of Elson at least because doing so would be a mere matter of design choice – considering what computing components in a system will offer the best efficiency for processing throughput given communication networking speeds and connections. Indeed, even Anand mentions that limited network connectivity for a user device is a contemplated factor in the design of such dialog systems (see Anand para. [0030]). Where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. see MPEP § 2144.06(II).


Elson further does not explicitly teach sending the local dialogue manager to the device.
Still further, while Elson does teach that the client device controls the dialogue using local resources, Elson does not explicitly teach that in the alternative implementations where the dialog host 120 and dialog mixer 130 are part of a server, that the device still “controls” the dialog. Therefore, Elson does not explicitly teach so that the device is to control the dialogue using the local dialogue manager based on the local predicted dialogue path and the local predicted responses.
Anand teaches preemptively generating a local dialogue manager based on the local predicted dialogue path and the local predicted responses (Anand fig. 4, paras. [0031]-[0034], dialogs are stored in a dialog repository on the dialog manager and are created (generating) both at build time (preemptively) as well as in runtime, allowing for the dialogs (local dialogue manager) to be continuously created and revised while they are being used by multiple users, where para. [0022] teaches the dialogs are an acyclic graph structure with nodes representing turns in a conversation and being connected by edges which represent actions taken in response (local predicted responses) to inputted data from a user, thus the set of edges and nodes forming paths).
Anand further teaches sending the local dialogue manager to the device (Anand fig. 4, para. [0031], dialogs and parameters for dialog question selection policies may be downloaded from a dialog repository on a server (master) to a local instance dialog manger (device)), so that the device is to control the dialogue using the dialogue manager based on the local predicted dialogue path and the local predicted responses (Anand paras. [0020], [0031]-[0033], fig. 4, local instance of the dialog manager 404 downloads the dialogs (predicted dialogue path and predicted responses – see para. [0020], dialog is a directed acyclic graph (paths), with node representing turns (responses) in a conversation), and implements them into the local instance of the dialog manager (thus local predicted dialogue path and predicted responses) which manages question and answer sessions (dialog)).
Therefore, taking the teachings of Elson and Anand together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time dialog management system and methods of Elson with the local dialog manager generation as disclosed in the cited portions above of Anand at least because doing so would shorten the length of a dialog to reach a resolution of an issue involved in a dialog (see Anand para. [0017]).
Regarding claim 15, Elson teaches a system for managing a user machine dialogue, comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device including one or more processors and one or more computer memories): 
a dialogue state analyzer implemented using a processor (Elson para. [0080]) in a server configured for (Elson fig. 2, paras. [0021]-[0022], dialog input/output device 110 and dialog host 120, where para. [0039] teaches the dialog host is on the server) receiving a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) answering an utterance of a user (Elson fig. 3, paras. [0042]-[0043] and [0050], a system response candidate is accepted when it is triggered by new input such as speech captured from the user (utterance), and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests); 
a dialogue manager implemented by a processor (Elson para. [0080]) in the server (Elson para. [0039], some implementations have dialog mixer 130 and dialog host 120 on the server) and configured for (Elson para. [0082], systems and methods disclosed implemented in a computing system made of components) identifying the response from a dialogue tree based on the information related to the current state of the dialogue (Elson figs. 3, 4, paras. [0042], [0061] and [0050], dialog beam tree comprised of paths and dialog states determined by triggering events, where a triggering event includes receipt of new input (information related to the current state) from a real-time dialogue, and where a response to the user is selected (identified) from response candidates associated with an accepted dialog state); 
Elson para. [0080]) configured for preemptively generating (Elson para. [0082], systems and methods disclosed implemented in a computing system made of components) by the server for the device (Elson para. [0039], some implementations have dialog mixer 130 and dialog host 120 on the server):
a local predicted dialogue path based on at least one of the response, the dialogue tree, and the information related to the current state of the dialogue (Elson para. [0061], dialog beam tree including paths formed of dialog states is generated via triggering events, where the triggering events occur before a response is given), and 
local predicted responses based on the preemptively generated predicted dialogue path (Elson figs. 3-4, paras. [0043], [0055] (table 3 illustrating relationship between paths, candidate responses, dialog state etc), [0061], dialog states, which are associated with candidate responses, are part of a respective path); 
a local dialogue manager generator implemented by a processor (Elson para. [0080]) and configured for (Elson para. [0082], systems and methods disclosed implemented in a computing system made of components) a local dialog manager (Elson paras. [0021] and [0028] and [0032], the dialog host which receives input from and provides output to the user in the form of dialog (the local dialogue manager); and 
a local dialogue information transmitter implemented by a processor and (Elson para. [0080]) configured for (Elson para. [0038] via the network, the server Elson fig. 2, paras. [0049]-[0051], dialog host (part of client device 205, thus being on the device or in the alternate, where para.  [0039] teaches that some implementations have dialog mixer 130 and dialog host 120 on the server, thus sending of a response to be output to the user to the dialog input/output device 110) keeps track of candidate list by receiving (thus sent to the dialog host) candidate responses (the local predicted responses), and their respective paths, as well as receiving a candidate that will be triggered (the response that is actually performed for the user from the candidate responses)).
While Elson sets forth alternative implementations of the dialog host 120 and dialog mixer 130 being on a server, this is not the detailed embodiment in Elson that is disclosed and relied upon above. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main embodiment of Elson to have its dialog host 120 and dialog mixer 130 on the server as set forth in para. [0039] of Elson at least because doing so would be a mere matter of design choice – considering what computing components in a system will offer the best efficiency for processing throughput given communication networking speeds and connections. Indeed, even Anand mentions that limited network connectivity for a user device is a contemplated factor in the design of such dialog systems (see Anand para. [0030]). Where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such 
Further, while Elson does teach a local dialog manager generator, and a local dialogue manager, Elson does not explicitly teach preemptively generating a local dialogue manager based on the local predicted dialogue path and the local predicted responses.
Elson further does not explicitly teach sending the local dialogue manager to the device.
Still further, while Elson does teach that the client device controls the dialogue using local resources, Elson does not explicitly teach that in the alternative implementations where the dialog host 120 and dialog mixer 130 are part of a server, that the device still “controls” the dialog. Therefore, Elson does not explicitly teach so that the device is to control the dialogue using the local dialogue manager based on the local predicted dialogue path and the local predicted responses.
Anand teaches preemptively generating a local dialogue manager based on the local predicted dialogue path and the local predicted responses (Anand fig. 4, paras. [0031]-[0034], dialogs are stored in a dialog repository on the dialog manager and are created (generating) both at build time (preemptively) as well as in runtime, allowing for the dialogs (local dialogue manager) to be continuously created and revised while they are being used by multiple users, where para. [0022] teaches the dialogs are an acyclic graph structure with nodes representing turns in a conversation and being connected by edges which represent actions taken in response (local predicted responses) to inputted data from a user, thus the set of edges and nodes forming paths).
Anand fig. 4, para. [0031], dialogs and parameters for dialog question selection policies may be downloaded from a dialog repository on a server (master) to a local instance dialog manger (device)), so that the device is to control the dialogue using the dialogue manager based on the local predicted dialogue path and the local predicted responses (Anand paras. [0020], [0031]-[0033], fig. 4, local instance of the dialog manager 404 downloads the dialogs (predicted dialogue path and predicted responses – see para. [0020], dialog is a directed acyclic graph (paths), with node representing turns (responses) in a conversation), and implements them into the local instance of the dialog manager (thus local predicted dialogue path and predicted responses) which manages question and answer sessions (dialog)).
Therefore, taking the teachings of Elson and Anand together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time dialog management system and methods of Elson with the local dialog manager generation as disclosed in the cited portions above of Anand at least because doing so would shorten the length of a dialog to reach a resolution of an issue involved in a dialog (see Anand para. [0017]).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Anand as set forth above regarding claim 2 from which claim 3 depends, as set forth above regarding claim 9 from which claim 10 depends, and as set forth above regarding claim 16 from which claim 17 depends, further in view of Krestnikov et al., (US 2015/0279366 A1, herein “Krestnikov”).
Regarding claims 3, 10 and 17, Elson does not explicitly teach the limitations of claims 3, 10 and 17.
Krestnikov teaches wherein the observation of the dialogue surrounding includes an observation of at least one of the user and a scene of the dialogue (Krestnikov paras. [0147]-[0155], generating hypothesis for the relevance of input speech using data including sensor captured information about the tone, voice or condition of the user’s body (observation of the user) and also data about the real-time world for context of the communication with the user, the real-time world data including current weather, length of the day (scene of the dialogue) – NOTE, this claim limitation only required “at least one of”, notwithstanding that Krestnikov teaches both); 
the observation of the user includes one or more of a facial expression, a gesture, a motion of the user, and a tone of the utterance (Krestnikov para. [0153], given that the claim limitation only requires “one or more,” tone and voice of text from speech recognition (tone of the utterance)); and 
the observation of the scene of the dialogue includes one or more of an object present at the scene and a sound in the scene of the dialogue (Krestnikov para. [0160], environment database containing structured data about the real-time state of the world including time of day, weather etc., thus knowledge of time of day and weather will include whether or not daylight is present in the scene, but in any event, NOTE that this limitation is not required under a broadest reasonable interpretation since the claim only requires an observation of “one or more of”, and accordingly, if the observation is of the user, then the limitations of this claim are met, and further details including the observation of the scene are not a necessary part of broadest reasonable interpretation of the claim).
Therefore, taking the teachings of Elson and Krestnikov together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have modified the real-time dialog management operations disclosed in Elson to include the tone and voice of user input as disclosed in Krestnikov at least because doing so would allow for a system to be proactive and initiate conversation with a user based on environmental data, providing a substantial advance over previous dialog based systems (Krestnikov paras. [0048]-[0049] and [0043]).

Conclusion
Applicant's amendment necessitated the any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-F, 10:30a-6:30p, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        f